 LOCAL 502, INTERNATIONAL HOD CARRIERS,ETC.159Local 502, InternationalHodCarriers,Building and CommonLaborers Union of America,AFL-CIO [Cement-Work, Inc.]andErnest Fortunato.Case No. 22-CB-356.March 6, 1963ORDER REOPENING RECORD AND REMANDING PRO-CEEDING TO REGIONAL DIRECTOR FOR FURTHERHEARINGOn January 18, 1963, by a notice to the parties, the Board foundthat it would effectuate the policies of the Act to permit the Respond-ent,Local 502, International Hod Carriers, Building and CommonLaborers Union of America, AFL-CIO, to introduce evidence as towhether or not the Respondent's members who were employed by theEmployer, Cement-Work, Inc., on its apartment project at EastOrange, New Jersey, were entitled to certain cement form strippingwork in dispute. The Board also notified the parties, including EssexCounty and Vicinity District Council of United Brotherhood ofCarpenters and Joiners of America, that unless they submitted to theBoard, within 10 days after receipt of the notice, satisfactory evidencethat they have adjusted such work assignment dispute or that theyhave agreed upon methods for the voluntary adjustment thereof, theBoard would direct that a further hearing be held before Trial Exami-ner Owsley Vose on the issue of entitlement to the disputed workassignment.Accordingly, as more than 10 days has elapsed since the receipt ofthe notice, and as no such evidence has been received by the Boardas a result of the notice,IT IS HEREBYORDEREDthat the record in this proceeding be, and ithereby is, reopened; and that a further hearing be held before TrialExaminer Owsley Vose for the purpose of receiving all relevant evi-dence, including admissible collective-bargaining agreements, concern-ing whether employees represented by the Essex County and VicinityDistrict Council of United Brotherhood of Carpenters and Joinersof America or by the Respondent were entitled to the cement formstripping work in dispute.IT IS FURTHER ORDERED that this proceeding be, and it hereby is,remanded to the Regional Director for the Twenty-second Regionfor the purpose of arranging such a hearing, and that the said RegionalDirector be, and he hereby is, authorized to issue early notice thereof,including a notice to the Essex County and Vicinity District Councilof United Brotherhood of Carpenters and Joiners of America.IT Is FURTHERORDEREDthat, upon conclusion of the hearing, the TrialExaminer shall prepare and serve upon the parties a SupplementalIntermediate Report containing findings of fact, conclusions of law,141 NLRB No. 16. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommendations concerning the alleged violations of Section8 (b) (1) (A) and (2) of the Act based upon the entire record, includingany additional evidence adduced at the reopened hearing, and that,following the service of such Supplemental Intermediate Report uponthe parties, the provisions of Section 102.46 of the Board's Rules andRegulations shall be applicable.MEMBERS RODGERS and LEEDOM, dissenting :As we have indicated previously in this case, in our opinion, jurisdic-tional issues, or rights, under Sections 10 (k) and 8 (b) (4) (D) are notproperly asserted here as defenses to allegations under Section8 (b) (1) (A) and 8 (b) (2). Accordingly, we would not have issued theprior notice, nor would we now remand this proceeding for furtherhearing.We would, instead, proceed to consider the Section8 (b) (1) (A) and the Section 8 (b) (2) allegations on their merits.Omega Food Products,Inc.andNapoleon Guerrero.Case No,20-CA-2320.March 7, 1963DECISION AND ORDEROn November 23, 1962, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed as to such allegations.There-after, the Respondent filed exceptions to the Iitermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'1For the reasons stated in their dissenting opinion inIsis Plumbing&Heating Co.,138NLRB 716,Members Rodgers and Leedom are convincedthat the awardof interest in thiscase exceeds the Board's remedialauthority.While adhering to such view,for the pur-pose of this decision they are accedingto the majority Board policy of. granting intereston moneys due.141 NLRB No. 15.